DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8, lines 14-15 is objected to because of the following informalities: “the left and right cover side portions” lacks antecedent basis.  
Appropriate correction is required.

Allowable Subject Matter
Claim 1-11 are allowed
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 1, Igarashi et al (US 2015/0290534) disclose an input device comprising: a cabinet including an upper cabinet section (41) and a lower cabinet section (49) that are combined in an upward-downward direction; 
5at least one fixture (mounting post) fixing the upper cabinet section to the lower cabinet section (Fig 10); but does not disclose a cover attached to an exterior surface of the cabinet to cover the at least one fixture, wherein the exterior surface of the cabinet has an exposed region adjacent to the cover and not covered by the cover, and a step is formed between the exposed region of the exterior surface of the cabinet and an 10exterior surface of the cover, so that the exterior surface of the cover is recessed with respect to the exposed region of the exterior surface of the cabinet.
Re claim 8, Igarashi et al disclose an input device comprising: a left held section (10L) on which an input member (19) that is operated with a finger is disposed and which serves as a left portion of the input device; a right held section (10R) on which an input member (11) that is operated with a finger is disposed and 30which serves as a right portion of the input device (Fig 7); 
a cabinet including an upper cabinet section (41) and a lower cabinet section (49) that are combined in 37an upward-downward direction, and a section forming the left held section and the right held section (Fig 8); at least one fixture (mounting post) fixing the upper cabinet section to the lower cabinet section (Fig 10), but does not disclose a cover attached to an exterior surface of the cabinet to cover the at least one fixture, 5wherein the at least one fixture is provided to each of the left held section and the right held section, and the cover has a cover side portion covering the fixture in the left held section, a cover side portion covering the fixture in the right held section, and a cover center portion connecting the left and right cover side portions.
Re claim 9, Igarashi et al disclose a cover capable to be attached on an exterior surface of a cabinet, a left held section (10L) which serves as a left portion of an input device and on which an input member (19) is disposed, the input member being for operation with a finger; a right held section (10R) which serves as a right portion of the input device and on which an input member (11) is disposed, the input member being for operation with a finger, and an upper cabinet section (41) and a lower cabinet section (49) that are combined in an upward-downward direction, each of the left and right held sections having at least one fixture (mounting post) that fixes the upper and lower cabinet sections to each other (Fig 10), but does not disclose the cover comprising a left cover side portion covering for the fixture in the left held section, a right cover side portion for covering the fixture in the right held section, and a cover center portion connecting the left and right cover side portions.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847